Case 1:20-cr-00143-GBD Document 43 Filed 03/23/21 Page 1of1

COHEN, FRANKEL & RUGGIERO, LLP
ATTORNEYS AD PAW
20 ¥esry STREET, SULT §200
New Your, New Vous (aot
(212) T32-0002 © FAN (212) 298-7224

Make L Contin
PererR M. FRANKEL
Louis. RUGGIERO
MINA KENNEDY
CULLIAN M, FEFHAN*

; . TT
*ADMITTED IN AJ AND PENDING ADMISSION IN nt q ye REY

 

AS.07 SU" STREET
JACKSON HEiGHTs, NEW Yor 11572
(TES) BORO © Fan (718) 898-0093
PLEASE DO NOT REPLY PO THEN GE EICE

“March 19, 2021

 

  
  

VIA ECF SOORDERED:
The Honorable George B.

United States District Jud

Southern District of New York

Geprec Daniels, U.S.D.J.
500 Pear] Street

New York, New York 10007 Dated: M A R 9 3 ?

Re: United States y. Alhassan Iddris Lari
20 Cr. 143 (GBD)

  

 

 

Dear Judge Daniels:

Please recall that I represent Mr. Alhassan Iddris Lari in his defense of the above-referenced
matter. I write to request a change in Mr. Lari’s current bail conditions.

On March 17, 2021, I was contacted by United States Pre-trial Services (PTS) Officer Rena
Bolin indicating that PTS was recommending that Mr. Lari request a change in his bail conditions to
remove the condition of home detention and impose a condition of either curfew or standalone GPS
monitoring. Officer Bolin made this recommendation based on Mr. Lari’s complete compliance
with his bail conditions to date and the fact that he has been on home detention since his bail
conditions were modified by Your Honor more than a year ago, on March 12, 2020. Gillian Feehan,
Esq., an attorney with our firm, consulted with A.U.S.A. Mitzi Steiner regarding this request
yesterday, and the Government has no objection.

Therefore, I respectfully request that Your Honor modify Mr. Lari’s bail conditions to
remove the condition of home detention and impose a condition of either curfew or standalone GPS
monitoring. Mr. Lari thanks Your Honor for your consideration of this request.

Respectfully submitted,
TAAL
Mark I. Cohen, Esq.
MIC/gmf
Ce: A.U.S.A. Mitzi Steiner (via ECF)
A.U.S.A. Caroline Lefever (via ECF)

U.S.P.O. Rena Bolin (via ECF)
Mr. Alhassan Iddris Lari (via email)

 

 
